Ryan, C.
All essential facts and the sole question involved in this case are stated in the brief of plaintiff in error in the following language: “This is an action in replevin brought by Emil Schrider to obtain the possession of a quantity of ice, upon which he held a subsisting mortgage at the time the property was replevied, which mortgage was dated the 16th day of May, 1891, and filed in the county clerk’s office on the 20th day of May, 1891. This mortgage was given by Charles F.'Grothe and Etta S. Grothe to secure two notes to the First National Bank of Weeping Water; one for $225, another for $250; the one payable June 26, 1891, and the other payable July 24, 1891, and to secure the sum of $15 due said Schrider from the Grothes. Mr. Schrider had signed the aforesaid notes as surety to the bank, aud at the time of the trial of this case in the dis*396trict court had paid both of these notes. The jury found in favor of the sheriff) the defendant, but found the value of the property to be only $100, thus finding that the mortgage was void. There is only one proposition in this case, that is, was the mortgage executed by Etta S. Grothe and Charles E. Grothe on the 16th day of May, 1891, covering the ice in question and delivered to Emil Schrider, a valid mortgage?” Consistently with the above statement, no question, other than as stated, is urged in this court by the plaintiff in error.
Section 20, chapter 32, Compiled Statutes, provides that “the question of fraudulent intent in all cases arising under the provisions of this chapter shall be deemed a question of fact, and not of law,” etc. The existence of facts showing a fraudulent intent in respect of conveyances alleged to be fraudulent must be determined by the jury. {Fitzgerald v. Meyer, 25 Neb., 77; Connelly v. Edgerton, 22 Neb., 82; Davis v. Scott, 22 Neb., 154; Sonnenschein v. Bartels, 37 Neb., 592, filed this term.) The verdict of the jury in this case, therefore, settles as a fact the only controversy in respect of which argument has been made; and the evidence, upon examination, being found ample to justify such verdict, the judgment of the district court is
Affirmed.